Case: 16-14217     Date Filed: 04/24/2017    Page: 1 of 3


                                                                [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 16-14217
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 1:15-cr-00009-MW-GRJ-3


UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                        versus

TAWANDA LAKAYE BURKETT,

                                                                Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Northern District of Florida
                          ________________________

                                   (April 24, 2017)

Before WILSON, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Tawanda Lakaye Burkett appeals her convictions for knowingly

participating in the sex trafficking of a minor, in violation of 18 U.S.C.
              Case: 16-14217     Date Filed: 04/24/2017    Page: 2 of 3


§§ 1591(a)(1), (b)(2), and for knowingly benefiting from the sex trafficking of a

minor, in violation of § 1591(a)(2). On appeal, Burkett argues that the district

court abused its discretion by admitting the testimony of Rachel Andres, a

government witness, because Andres’s testimony was not credible. She also

argues that her motion for judgment of acquittal should have been granted because

the evidence was insufficient to establish that she knowingly participated in and

benefitted from the sex trafficking of a minor.

      The record contains evidence that Burkett drove E.B., a minor, to locations

where E.B. would have sex for money. She charged E.B. for the drive. Andres

testified that she worked with Burkett in prostitution and Burkett similarly drove

Andres to “out-calls,” received phone calls from Andres’s clients, and “set

everything up.”

      We review the admission of Andres’s evidence for abuse of discretion.

United States v. Jernigan, 341 F.3d 1273, 1284 (11th Cir. 2003). Credibility

determinations rest within the “exclusive province of the jury,” and will not be

disturbed unless the testimony the jury relied on was “incredible as a matter of

law.” See United States v. Thompson, 422 F.3d 1285, 1291–92 (11th Cir. 2005).

In order to be incredible as a matter of law, testimony “must be unbelievable on its

face, i.e., testimony as to facts that the witness could not have possibly observed or

events that could not have occurred under the laws of nature.” Id. at 1291 (internal


                                          2
               Case: 16-14217         Date Filed: 04/24/2017   Page: 3 of 3


quotation marks omitted). Andres’s testimony was not unbelievable on its face.

Her credibility was for the jury to consider, and there was no abuse of discretion by

the district court in admitting it.

       We review de novo a claim that the evidence at trial was insufficient. See

United States v. White, 663 F.3d 1207, 1213 (11th Cir. 2011). After a de novo

review, we conclude that a jury “reasonably could have found guilt beyond a

reasonable doubt” based on Andres’s testimony and the other evidence admitted at

Burkett’s trial. See United States v. Martin, 803 F.3d 581, 587 (11th Cir. 2015)

(internal quotation marks omitted).

       AFFIRMED.




                                              3